Title: From Louisa Catherine Johnson Adams to George Washington Adams, 16 April 1826
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington





Washington 16 April 1826


I am so uneasy about your state of health my dear George that I beg and entreat you to write me very particularly what is the matter with you—Is it the cough that still affects you if it is I entreat you to come on to me immediately here and stay one Month as it would certainly be advantageous to you to quit Boston at this season which is the worst in the year—I am very serious and shall be perfectly miserable if you do not obey me—This illness has been hanging on you so long it is absolutely necessary to take some means to check it as it may eventually settle on your lungs and terminate in decline—I therefore desire that you will come here immediately after the receipt of this and stay until June and I again repeat if you do not I shall wretched—
It is said that Congress will adjourn the 22d of May and the parties are already nearly over—
You have probably heard all the news as Charles is a regular correspondent—Johnson Hellen has come to live with us and the family get on very well—
Now my dear Son do not refuse me if you do I shall come on to Boston and again endanger my own health which is apparently mending and any great anxiety of mind will I assure you be very prejudicial to me at present—Charles does not enjoy good health and is frequently indisposed—
I have been amusing myself in translating a french Poem called the death of Socrates—It is an abbreviation of the Phedon and I was so much pleased with it have that I have translated it into bad Rhyme—It is now nearly completed and you shall see it when you come—
Spring is advancing very slowly but by the time you arrive it will be in its splendour and our pure and mild atmosphere will do you more good than all the Doctors staff in the world.—
My life here is perfectly retired therefore I cannot amuse you with the tattle of the day—We have no marriages to interest us and no love affairs and the fiery spirits in Congress appear to be cool’d at least for awhile—
Mr Webster made a most superb speech the day before yesterday—They say it was made for statesmen not for the people—As the people have been enlighten’d by the speeches of all their Constituents this winter it is high time that some one should undertake to enlighten their Representatives some of whom appear to be cruelly in the dark and seem to be blessed with an opacity of intellect which can only be illumin’d by a flash of vivid and unexpected light—These lights sometimes have a very durable effect and produce a spiritual reformation by deadening the corporeal faculties which makes a material difference in the end—God bless you and believe me ever your affectionate Mother

L C A—




